Case 0:20-cv-60114-RS Document 14 Entered on FLSD Docket 05/27/2020 Page 1 of 7




 MAZZOLA LINDSTROM, LLP
 1350 Avenue of the Americas, 2nd Floor
 New York, New York 10019
 (c) 646.250.6666
 jean-claude@mazzolalindstrom.com


 IN THE UNITED STATES DISTRICT COURT
 FOR THE SOUTHERN DISTRICT OF FLORIDA
 -----------------------------------------------------------------x
 ZHEJIANG DONGRI IMPORT & EXPORT                                        CM/ECF
 CO., LTD., d/b/a Pilot Optics,
                                                                        Civil Action No.:
                                    Plaintiffs,
                                                                        20-cv-60114-R
         -against-
 NEOPTX LLC,                                                            Amended Complaint

                                              Defendant.
 -----------------------------------------------------------------x     Jury Trial Demanded


         Plaintiff Zhejiang Dongri Import & Export Co., Ltd., d/b/a Pilot Optics (“Pilot Optics”),

 through its undersigned attorneys, alleges as follows for its complaint against defendant

 NEOPTX LLC upon information and belief:

                                                      Parties
         1.       At all material times, plaintiff Pilot Optics was and is a citizen of the People’s

 Republic of China, where it was formed as a limited liability company, and maintains its

 principal place of business at 92 AiDengQiao, Wenzhou, Zhejiang, People’s Republic of China,

 and is engaged in the manufacture and sale of eyewear products.

         2.       At all material times, defendant NEOPTX LLC was and is a citizen of the State of

 Florida, having been formed in Florida, having its principal office located at 3201 Commerce

 Parkway, Miramar, Florida 33025, and having no members that are citizens, residents or

 domiciliaries of the People’s Republic of China.



                                                          1
Case 0:20-cv-60114-RS Document 14 Entered on FLSD Docket 05/27/2020 Page 2 of 7



        3.      At the material times alleged herein, defendant NEOPTX, LLC ordered

 eyeglasses, eyeglass cases and pouches from plaintiff Pilot Optics.

        4.      At the material times alleged herein, the goods ordered by defendant NEOPTX,

 LLC were timely delivered to defendant, and accepted without complaint as to timeliness of the

 delivery, or as to the quality of the goods, but defendant has failed to pay for such goods, thus

 owing plaintiff at the time of the filing of this complaint $298,432.80.

                                      Jurisdiction and Venue
        5.      This court possesses jurisdiction over this case pursuant to 28 U.S.C. § 1332(a),

 as there is diversity between a citizen of a foreign state (plaintiff Pilot Optics, which was formed

 in the People’s Republic of China, where it maintains its principal place of business) and a

 citizen of the State of Florida (NEOPTX LLC, which was formed in the State of Florida, where it

 maintains its principal place of business, and has no members who are citizens, residents or

 domiciliaries of the People’s Republic of China), and the amount in controversy exceeds

 $75,000.00.

        6.      Venue is proper in this case pursuant to 28 U.S.C. §1391(b), as NEOPTX LLC’s

 principal place of business – according to the website of the Division of Corporations of the State

 of Florida, as of the date of the filing of this complaint – is 3201 Commerce Parkway, Miramar,

 Florida 33025, thus within Broward County and within the the United States District for the

 Southern District of Florida.




                                                  2
Case 0:20-cv-60114-RS Document 14 Entered on FLSD Docket 05/27/2020 Page 3 of 7



                                                  Background
           7.         This is an action to recover moneys due for the goods sold by Pilot Optics to

 NEOPTX LLC.

           8.         In September 2018 through January 2019, Pilot Optics and NEOPTX LLC

 entered into seven sales contracts (the “invoices”) for the purchase of eyewear and pouches.

           9.         The invoices were labeled and consisted of:
                 a. 18MM2605D dated September 13, 2018 for a contract price of $60,037.20;
                 b. 18MM2605E dated September 19, 2018 for a contract price of $54,248.40;
                 c.   18MM2608A dated November 17, 2018 for a contract price of $9,986.40;
                 d. 18MM2608B dated November 26, 2018 for a contract price of $73,418.40;
                 e. 18MM2608C dated December 13, 2018 for a contract price of $17,712.00;
                 f. 18MM2609 dated January 11, 2019 for a contract price of $48,038.40;
                 g. 18MM2610 dated January 11, 2019 for a contract price of $34,992.00.

           10.        Defendant NEOPTX LLC has not made any payments in accordance with the

 invoices.

           11.        A total balance of $298,432.80 plus interest at the statutory rate remains due.

                                  First Cause of Action: Breach of Contract
           12.        Plaintiff repeats and re-alleges the foregoing paragraphs as if set forth here at full

 length.

           13.        In exchange for the various eyewear and pouches manufactured by plaintiff Pilot

 Optics and sold to defendant NEOPTX LLC, the latter agreed to pay the former $298,432.80.

           14.        Plaintiff Pilot Optics performed its obligations under the contract by delivering

 such eyewear and pouches to defendant NEOPTX LLC at the latter’s designated place of

 delivery.



                                                         3
Case 0:20-cv-60114-RS Document 14 Entered on FLSD Docket 05/27/2020 Page 4 of 7



            15.   NEOPTX LLC received the shipments and accepted delivery of the goods without

 protest.

            16.   Plaintiff Pilot Optics properly and correctly invoiced defendant NEOPTX LLC

 for such goods.

            17.   Defendant NEOPTX LLC failed to make full payment for such goods,

 notwithstanding plaintiff Pilot Optics timely demand for payment of the debt due.

            18.    By reason of the aforesaid, plaintiff Pilot Optics sustained damages in the amount

 of $298,432.80, plus interest at the statutory rate and costs.

                              Second Cause of Action: Account Stated
            19.   Plaintiff repeats and re-alleges the foregoing paragraphs as if set forth here at full

 length.

            20.   Defendant NEOPTX LLC expressly agreed to purchase the aforesaid goods from

 plaintiff Pilot Optics.

            21.   Defendant NEOPTX LLC expressly agreed to pay the amounts specified in the

 Invoices.

            22.   Plaintiff Pilot Optics delivered the aforesaid goods as specified in the invoices.

            23.   Plaintiff Pilot Optics presented the accounts stated by sending the invoices to

 defendant NEOPTX LLC, which constituted the bill for the goods delivered.

            24.   Plaintiff Pilot Optics’ invoices are correct and accurate as they reflect the dollar

 amounts agreed to by NEOPTX LLC for the purchase of the goods.

            25.   NEOPTX LLC accepted delivery of the goods without objection or protest.



                                                     4
Case 0:20-cv-60114-RS Document 14 Entered on FLSD Docket 05/27/2020 Page 5 of 7



           26.   NEOPTX LLC received the invoices from plaintiff Pilot Optics as a bill for the

 sale of the delivered goods without objection.

           27.   NEOPTX LLC retained the Invoices without objection as to the stated amounts

 contained therein.

           28.   NEOPTX LLC has failed to remit payment of the debt although it has been in

 possession of the Invoices beyond a reasonable amount of time.

           29.   Although plaintiff Pilot Optics made a written demand for payment of the amount

 due, defendant NEOPTX LLC remains delinquent in providing payment.

           30.   By reason of the aforesaid, plaintiff Pilot Optics has sustained damages in the

 amount of $298,432.80, plus interest at the statutory rate and costs, and, based upon the cause of

 action in account stated, plaintiff Pilot Optics is entitled to a judgment against defendant

 NEOPTX LLC for having failed to pay the debt that was properly billed, pursuant to the

 invoices, which invoices were timely sent in due course for the purchase of the goods that

 plaintiff Pilot Optics delivered.

                            Third Cause of Action: Unjust Enrichment
           31.   Plaintiff repeats and re-alleges the foregoing paragraphs as if set forth here at full

 length.

           32.   Defendant NEOPTX LLC was enriched by accepting delivery of the aforesaid

 goods.

           33.   Plaintiff Pilot Optics is impoverished in the value of the goods delivered to

 defendant NEOPTX LLC.




                                                    5
Case 0:20-cv-60114-RS Document 14 Entered on FLSD Docket 05/27/2020 Page 6 of 7



         34.     Defendant NEOPTX LLC’s enrichment is connected to plaintiff Pilot Optics’

 impoverishment as defendant NEOPTX LLC accepted delivery of the goods without providing

 payment to plaintiff Pilot Optics.

         35.     Defendant NEOPTX LLC has no justification for keeping, using, or reselling the

 goods without payment to plaintiff Pilot Optics.

         36.     By reason of the aforesaid, defendant NEOPTX LLC has been unjustly enriched

 in the amount of $298,432.80, plus interest at the statutory rate and costs, and, based upon the

 cause of action in unjust enrichment due to defenant’s failure to pay plaintiff said amount, and

 plaintiff Pilot Optics is thus entitled to a judgment against defendant NEOPTX LLC therefor.

                                             Jury Demand
         37.             Plaintiff demands a trial by jury as to all issues so triable.

                                          ***
         WHEREFORE, plaintiff Zhejiang Dongri Import & Export Co., Ltd., d/b/a Pilot Optics

 demands judgment against defendant: (a) for $298,432.80; (b) for prejudgment interest at the

 statutory rate from the date of loss, plus costs; and (c) for such other and further relief as this

 court deems proper and just.

 Dated: New York, New York                                       MAZZOLA LINDSTROM LLP
        May 27, 2020
                                                                 __________________________
                                                                         Jean-Claude Mazzola
                                                                 Attorneys for plaintiff
                                                                 1350 Avenue of the Americas, 2nd Floor
                                                                 New York, NY 10019
                                                                 Tel: (646) 216-8585
                                                                 jeanclaude@mazzolalindstrom.com

 To:     NEOPTX, LLC
         3201 Commerce Parkway
         Miramar, Florida 33025


                                                    6
Case 0:20-cv-60114-RS Document 14 Entered on FLSD Docket 05/27/2020 Page 7 of 7



                         Declaration of Service of Amended Complaint

        I, Richard E. Lerner, an attorney duly admitted to practice before the courts of the state of

 New York, declare under penalty of perjury pursuant to 28 USC 1746, that on this date, May 27,

 2020, I served plaintiff’s amended complaint, by mailing same in a properly addressed envelope,

 deposited with the U.S. Postal Service, addressed to:

                       Neoptx LLC
                       3201 Commerce Parkway
                       Miramar, Florida 33025


 Dated: New York, New York
        May 27, 2020
                                                      MAZZOLA LINDSTROM, LLP


                                                      By: Richard E. Lerner, Esq.
                                                      1350 Avenue of the Americas, 2nd Floor
                                                      New York, New York 10019
                                                      Attorneys for plaintiff
                                                      (d) 646.813.4345
                                                      (c) 917.584.4864
                                                      richard@mazzolalindstrom.com
